EXHIBIT 99.01 Philip Talamo, Investor Relations ir@alliancebernstein.com John Meyers, Media pr@alliancebernstein.com News Release AllianceBernstein Announces November 30, 2008 Assets Under Management New York, NY, December 9, 2008 – AllianceBernstein Holding L.P. (NYSE: AB) and AllianceBernstein L.P. today reported that during the month of November, preliminary assets under management decreased by approximately $30 billion, or 6.2%, to $452 billion at November 30, 2008, due principally to negative investment returns as well as net outflows in all distribution channels.Additionally, the increase in Other AUM is due primarily to client transfers from active to passive services in the Retail Channel. ALLIANCEBERNSTEIN L.P. (THE OPERATING PARTNERSHIP) ASSETS UNDER MANAGEMENT ($ billions) At November30, 2008 At Oct 31, (preliminary) Institutional Private Investments Retail Client Total Total Equity Value $ $
